DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is a final office action for application Serial No. 16/228,093. Claims 1-20 have been examined and fully considered.
Claims 1, 11, and 16 have been amended.
Claims 1-20 are pending in Instant Application.
Response to Arguments/Rejections
Applicant's arguments, remarks filed 04/20/2022 have been fully considered but they are not persuasive. Applicant states “The independent claims have been amended to clarify that the roadway graph indicates either: the second road segment is an incoming road segment that directly flows into the first road segment, or the second road segment is an outgoing road segment that directly flows from the first road segment. It is respectfully submitted that Kesting does not teach or suggest the roadway graph indicates either: the second road segment is an incoming road segment that flows directly into the first road segment, or the second road segment is an outgoing road segment that flows directly from the first road segment. Kesting teaches first and second disconnected segments being identified as closed, thus it cannot be said that one segment flows from or flows into another segment that is disconnected. As clear from the drawings and description of the present application, the second segment is an incoming road segment that flows directly into or directly from the first second. No intermediate segments are suggested by the claim language of "flows directly from" or "flows directly into". The secondary references to Clarysse, Gueziec, and McGavran do not remedy this deficiency of Kesting.” The 	Examiner respectful disagrees where the applicant states “the second segment is an incoming road segment that flows directly into or directly from the first second. No intermediate segments are suggested by the claim language of "flows directly from" or "flows directly into"”.
Examiner’s would like to point to paragraphs [0187], “The orientation of any segment can be arbitrary (the vehicle may be traveling in either positive or negative direction). Connections between segments can list their new direction of travel on the next segment. When geometry is provided in prior layers, the geometry points can be ordered along the positive direction of travel”; and [0274], where it states “Further, the dynamic data provider 624 can exchange data with the dynamic data services 626 which can provide one or more services associated with the data provided to the dynamic data provider 624. Further, the dynamic data provider 624 can exchange data including the traffic data 628, which can include information associated with the state of traffic on one or more road segments (e.g., blocked intersections, the direction of the flow of vehicles through roadways, the velocity of traffic flow, the density of vehicle traffic, and/or the state of traffic signals at various roads”. 
	The examiner interprets these paragraphs teaches/suggest "flows directly from" or "flows directly into" when the paragraphs mentions “The orientation of any segment can be arbitrary (the vehicle may be traveling in either positive or negative direction). Connections between segments can list their new direction of travel on the next segment…” and “the dynamic data provider 624 can exchange data including the traffic data 628, which can include information associated with the state of traffic on one or more road segments (e.g., blocked intersections, the direction of the flow of vehicles through roadways”. The paragraph indicates where the segment “flows directly from" or "flows directly into" (i.e., negative and positive direction flow of traffic) where the vehicle may be traveling into second or any segment. One ordinally skill in the art could assume the configuration according to the actual situation, this concept is conceivable. Therefore, the examiner maintain the 35 USC § 103 rejection. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kesting et al. (US-2018/0209797; previously recorded) in view of Clarysse (WO-2010/105712; previously recorded) and in further view of Gueziec (US-2014/0236464; previously recorded), and further in view of McGavran et al. (US 2020/0158519; previously recorded).
Regarding Claim 1, Kesting discloses a computer-implemented method for resolving an inconsistency in road closure data (see at least Para. [0028], lines 1-4, Methods, apparatus and computer program products are provided in accordance with an example embodiment in order to automatically identify lane closures and/or road closures in real time or near real time; and Para. [0058], lines 8-14, the apparatus 10 may provide information/data related to the impact of lane closures to a computing entity 35 corresponding to a traffic management agency. Such information/data may be used to plan future lane closures for construction and/or other plannable lane closures to mitigate the impact on traffic in the vicinity of the lane closure) stored in a mapping platform (see at least Para. [0070], lines 12-17, the probe apparatus 20, computing entity 35, and/or apparatus 10 may be embodied in other types of computing devices, such as a server, a personal computer, a computer workstation, a laptop computer, a plurality of networked computing devices) comprising: 
	processing map data to generate a roadway graph (see at least Para. [0025], 4-6, The network is represented electronically by electronic map data. The electronic map data may be stored by or otherwise accessible by the server) representing a spatial relationship (see at least Para. [0024], lines 1-3, FIG. 5 is a flowchart illustrating operations performed, such as by the apparatus of FIG. 2A to identify spatial clusters within the probe information/data) between a first road segment and a second road segment (see at least Para. [0028], lines 13-17, Spatial clusters within the probe information/data may be identified based on analyzing the probe information/data. The number of spatial clusters identified may be compared to the number of spatial clusters that have historically been identified for the road segment), wherein the spatial relationship indicates that a first closure state of the first road segment cannot differ from a second closure state of the second road segment (see at least Para. [0056], lines 4-10, where first and second disconnected segments have been identified as closed, the method may comprise identifying one or more additional segments connecting the first and second segments as being closed, since sometimes an intermediate segment may not have been determined as being closed, e.g. due to an absence of closure reports and/or inadequacy in probe data coverage).
	Kesting does not explicitly teach:
	determining that the inconsistency in the road closure data for the first road segment and the second road segment indicates that first closures state and the second closure state do not match; and 
	in response to the inconsistency, changing the road closure data stored in the mapping platform either to match the first road closure state with the second road closure state, or to match the second road closure state with the first road closure state; and 
	generating a road closure report for display on a user device, wherein the road closure report comprises the changed road closure data stored in the mapping platform,
	wherein the roadway graph indicates either: the second road segment is an incoming road segment that flows into the first road segment, or the second road segment is an outgoing road segment that flows from the first road segment.
	However, in the same field of endeavor, Clarysse teaches:
	determining that the inconsistency in the road closure data for the first road segment and the second road segment indicates that first closures state and the second closure state do not match (see at last Para. [0024], lines 1-3, a user of the digital map traveling along the real-life road segments recognizes a discrepancy between the associated feature of one of the digital road segments and the real-life road segment, before the map provider is aware of the discrepancy); and 	
	in response to the inconsistency, changing the road closure data stored in the mapping platform either to match the first road closure state with the second road closure state, or to match the second road closure state with the first road closure state (see at least Para. [0025], lines 1-5, The user typically informs the provider by submitting a map update report describing the reported discrepancy. The map update report may be created on the user's navigation device itself, and then sent to the map provider using a sync application. Map update report forms are also accessible to the public on a website maintained by the map provider and may be submitted by any member of the public).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the time of filing the invention to modify the computer-implemented method for resolving an inconsistency in road closure as data as taught by Kesting and combine determining that the inconsistency in the road closure data for the first road segment and the second road segment indicates that first closures state and the second closure state do not match; and in response to the inconsistency, changing the road closure data stored in the mapping platform either to match the first road closure state with the second road closure state, or to match the second road closure state with the first road closure state as taught by Clarysse. One of ordinary skill in the art would have been motivated to make this modification in order to convey the effectiveness of such navigation systems is inherently dependent upon the accuracy and completeness of its digital map data (see at least Para. [0003], lines 7-9).
	Neither Kesting nor Clarysse explicitly teaches 
	generating a road closure report for display on a user device, wherein the road closure report comprises the changed road closure data stored in the mapping platform.
	wherein the roadway graph indicates either: the second road segment is an incoming road segment that flows into the first road segment, or the second road segment is an outgoing road segment that flows from the first road segment.
	However, in the same field of endeavor, Gueziec teaches
	generate a road closure report (see at least Para. [0016], lines 1-2, FIG.1 illustrates a system that maybe a system used for generating a traffic report using crowd sourced data) for display on a user device (see at least Figure 2; Para. [0030], lines 3-8, A user may transmit traffic information (i.e., incident report/incident data) to application server 160. An incident report/incident data may include location information, time of occurrence, end time, or highway and milepost information for any type of incident such as an accident, road hazard, road work, street or highway closure; and Para. [0038], lines 6-9, At step 240, application server 160 displays the traffic report on computing device 120. A generated traffic report that is displayed at step 240 may convey a variety of traffic information in different forms or formats. A traffic report may be textual or graphical or include combinations of the same. A traffic report, for example, may be generated and displayed in the form of a map of particular area and may include textual and/or graphical information about traffic conditions, incidents, or hazards along a travel route), wherein the road closure report comprises the changed road closure data (see at least Para. Para. [0037], Based on traffic information received from various sources (e.g., crowd sourced data and/or traffic data) application server 160 may further calculate and recommend a departure time for timely traversing a route when user 110 has indicated a desired arrival time. Application server 160 may also calculate and recommend departure times for different times of the week based on historical or forecasted traffic information received from information sources 130) stored in the mapping platform (see at least Para. [0021], lines 1-5, System 100 may include database 170 for storing data. Database 170 may store route information, profile information, traffic data from information sources 130, and other data for use with the traffic reporting service provided by application server 160).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the time of filing the invention to modify the computer-implemented method for resolving an inconsistency in road closure data stored in a mapping platform as taught by Kesting in view of Clarysse by combining generate a road closure report for display on a user device, wherein the road closure report comprises the changed road closure data stored in the mapping platform as taught by Gueziec. One of ordinary skill in the art would have been motivated to make this modification in order to generate more accurate and reliable traffic reports, maps, and forecasts (see at least Para. [0007], lines 3-4).
	The combination of Kesting, Clarysse and Gueziec does not teach
	wherein the roadway graph indicates either: the second road segment is an incoming road segment that flows into the first road segment, or the second road segment is an outgoing road segment that flows from the first road segment.
	However, in the same field of endeavor, McGavran teaches
	wherein the roadway graph indicates (see at least Para. [0183], “The road graph layer can expand upon the road centerlines layer by associating each segment with a description of the connectivity of that segment with adjacent segments. This information can be joined with the road centerline layer to create a complete view of the road graph in an area around the vehicle. The graph can be described in terms of possible and allowed travel for the vehicle within that graph , with attributes including: the allowed travel directions on each segment; connections allowing travel between segments , and legality of each connection ; and continuations between segments, meaning the natural path of travel when continuing straight from one segment to another”) either: the second road segment is an incoming road segment that flows directly into the first road segment, or the second road segment is an outgoing road segment that flows directly from the first road segment (see at least Para. [0187], “An allowed travel attribute can describe the legally allowed travel directions for the current vehicle and time. For example, a one-way road would, in the absence of extenuating circumstances (e.g., construction, traffic accident, and/or detour) have only one legally allowed direction. The orientation of any segment can be arbitrary (the vehicle may be traveling in either positive or negative direction). Connections between segments can list their new direction of travel on the next segment. When geometry is provided in prior layers, the geometry points can be ordered along the positive direction of travel”; and Para. [0274], “The dynamic data provider 624 can send and / or receive data including vehicle map service data associated with dynamic observations including location tracks, hazards, and/or traffic events (e.g., road closures). Further, the dynamic data provider 624 can exchange data with the dynamic data services 626 which can provide one or more services associated with the data provided to the dynamic data provider 624. Further, the dynamic data provider 624 can exchange data including the traffic data 628, which can include information associated with the state of traffic on one or more road segments (e.g., blocked intersections, the direction of the flow of vehicles through roadways, the velocity of traffic flow, the density of vehicle traffic, and/or the state of traffic signals at various roads”).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the time of filing the invention to modify the combination of Kesting, Clarysse and Gueziec by combing wherein the roadway graph indicates either: the second road segment is an incoming road segment that flows directly into the first road segment, or the second road segment is an outgoing road segment that flows directly from the first road segment as taught by McGavran. One of ordinary skill in the art would have been motivated to make this modification in order to convey technology also offers the benefits of more efficient use of data that can conserve and ensure that vehicles using the system are in possession of reliable, up-to-date data (e.g. for improved road safety), without placing excessive load on the processing and/or data transfer components of the system (see at least Para. [0032]). 
	Regarding Claim 2, the combination of Kesting, Clarysse, Gueziec and McGavran teaches the method of claim 1. Kesting further discloses wherein the first road closure state, the second road closure state, or a combination thereof (see at least Para. [0056], lines 1-5, The validation step may alternatively or additionally involve aggregating segments to identify a navigable stretch including a plurality of navigable elements as being closed. For example, where first and second disconnected segments have been identified as closed) is determined based on a journalistic report, an automatic road closure verification using probe data (see at least Para. [0048], lines 8-18, The method may comprise modifying the value of the passability parameter when each one of a plurality of reports are received indicative of the  element being closed, the reports being obtained from different external sources. Reports may be obtained from any one of a number of external sources. As the report is only used to modify the value of the passability parameter to indicate an increased likelihood of closure, it is not necessary to verify the reliability of the source, as the information must typically be corroborated by at least probe data before a possible closure is identified) collected from one or more vehicles, or a combination thereof (see at least Para. [0058], lines 13-16, The method may comprise using the determined data indicative of a closure in calculating a route and/or in providing traffic information, e.g. to devices associated with vehicles).  
	Regarding Claim 3, the combination of Kesting, Clarysse, Gueziec and McGavran teaches the method of claim 1. Kesting further discloses the method comprising: 
	selecting between matching the first road closure state with the second road closure state (see at least Para. [0056], lines 1-7, The validation step may alternatively or additionally involve aggregating segments to identify a navigable stretch including a plurality of navigable elements as being closed. For example, where first and second disconnected segments have been identified as closed, the method may comprise identifying one or more additional segments connecting the first and second segments as being closed) and matching the second road closure state with the first road closure state based on closure score data calculated for the first road segment, the second road segment (see at least Para. [0014], lines 30-35, It is therefore desirable to take into account multiple sources of closure information in order to reach a determination that a navigable element is potentially closed, so that a closure determination is based upon corroboration between at least an external closure report and probe data; and Para. [0113], lines 1-9, closed segments identified are subjected to a validation process. This involves using external closure reports once more. Where it is found that an closure report has been received in relation to a navigable stretch comprising at least a portion of one or more navigable segments of the network, (if appropriate after map matching), and which stretch overlaps the closure candidate segment, then the segment may be verified as closed, as there is a high degree of confidence that it is indeed closed), or a combination thereof.  
	Regarding Claim 4, the combination of Kesting, Clarysse, Gueziec and McGavran teaches the method of claim 1. Kesting further discloses wherein the inconsistency is based on determining that: 54Attorney Docket No.: P9054US00Patent
	the roadway graph (see at least Para. [0108], lines 2-7, The electronic map (or mathematical graph, as it is sometimes known), in its simplest form, is effectively a database containing data representative of nodes, most commonly representative of road intersections, and lines between those nodes representing the roads between those intersections) indicates that the second road segment is [[an]] the incoming road segment that ...the first road segment (see at least Para. [0056], lines 1-9, The validation step may alternatively or additionally involve aggregating segments to identify a navigable stretch including a plurality of navigable elements as being closed. For example, where first and second disconnected segments have been identified as closed, the method may comprise identifying one or more additional segments connecting the first and second segments as being closed, since sometimes an intermediate segment may not have been determined as being closed *Examiner interprets the first segment is identified as closed, and the intermediate segment (reading on the claimed second segment) not determined as closed); 
	the first road closure state is closed (see at least Para. [0111], lines 1-3, In accordance with step 3 of the method, whenever a report is received indicating that a road element represented by a segment of the electronic map is closed).
	Kesting does not explicitly teach:
	… flows into…; and 
	the second road closure state is open.  
	However, in the same field of endeavor, Clarysse teaches:
	…flows into (see at least Para. [0029], lines 1-7, the steps vary depending on whether the associated feature is traffic direction, road geometry, or another associated feature. When the associated feature is traffic direction, the steps also vary depending on the type of reported discrepancy. In a first example, as shown in Figure 3, the unverified reporter reports the traffic direction (associated feature) of a real-life road segment is open only in a forward direction (reported discrepancy), but the digital map indicates the traffic direction of the road segment is open in both the forward direction and a reverse direction. *Examiner interprets that the segments have traffic going in both directions which is an indication of the second segment flows into the first segment)…; and
	the second road closure state is open (see at least Para. [0029], lines 7-10, To determine the validity of the reported discrepancy of the first example, which is open only in a forward direction, the probe data collected includes a count for each probe traveling in the forward direction on the real-life road segment).  
	Accordingly, it would have been obvious to one of ordinary skill in the art before the time of filing the invention to modify the computer-implemented method for resolving an inconsistency in road closure as data as taught in the combination of Kesting, Clarysse, Gueziec and McGavran and combine …flows into…; and the second road closure state is open as taught by Clarysse. One of ordinary skill in the art would have been motivated to make this modification in order to convey the effectiveness of such navigation systems is inherently dependent upon the accuracy and completeness of its digital map data (see at least Para. [0003], lines 7-9).
	Regarding Claim 5, the combination of Kesting, Clarysse, Gueziec and McGavran teaches the method of claim 1. Kesting further discloses wherein the inconsistency is based on determining that:
	 the roadway graph (see at least Para. [0108], lines 2-7, The electronic map (or mathematical graph, as it is sometimes known), in its simplest form, is effectively a database containing data representative of nodes, most commonly representative of road intersections, and lines between those nodes representing the roads between those intersections) indicates that the second road segment is [[an]] the incoming road segment…first road segment (see at least Para. [0056], lines 1-9, The validation step may alternatively or additionally involve aggregating segments to identify a navigable stretch including a plurality of navigable elements as being closed. For example, where first and second disconnected segments have been identified as closed, the method may comprise identifying one or more additional segments connecting the first and second segments as being closed, since sometimes an intermediate segment may not have been determined as being closed);	
	the second road closure state is closed (Para. [0111], lines 1-3, In accordance with step 3 of the method, whenever a report is received indicating that a road element represented by a segment of the electronic map is closed); and 	
	all other incoming road segments flowing into the first road segment are closed (Para. [0075], lines 3-11, an element or segment can be deemed to be open once again following a determination that the element or segment is potentially closed, whether or not the determination of potential closure was accurate. Thus, this may include cases in which the element was, in reality closed, and reopens, e.g. following a validated closure, or where the element is deemed to be open once again following an incorrect determination that it was potentially closed).  
	Kesting does not explicitly teach:
	…that flows into…; 
	the first road closure state is open.	
	However, in the same field of endeavor, Clarysse teaches:
	… that flows into (see at least Para. [0029], lines 1-7, the steps vary depending on whether the associated feature is traffic direction, road geometry, or another associated feature. When the associated feature is traffic direction, the steps also vary depending on the type of reported discrepancy. In a first example, as shown in Figure 3, the unverified reporter reports the traffic direction (associated feature) of a real-life road segment is open only in a forward direction (reported discrepancy), but the digital map indicates the traffic direction of the road segment is open in both the forward direction and a reverse direction)…; and
	the first road closure state is open (see at least Para. [0029], lines 7-10, To determine the validity of the reported discrepancy of the first example, which is open only in a forward direction, the probe data collected includes a count for each probe traveling in the forward direction on the real-life road segment). 
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the computer-implemented method for resolving an inconsistency in road closure as data as taught in the combination of Kesting, Clarysse, Gueziec and McGavran and combine …that flows into; and the first road closure state is open as taught by Clarysse. One of ordinary skill in the art would have been motivated to make this modification in order to convey the effectiveness of such navigation systems is inherently dependent upon the accuracy and completeness of its digital map data (see at least Para. [0003], lines 7-9).	
	Regarding Claim 6, the combination of Kesting, Clarysse, Gueziec and McGavran teaches the method of claim 5. Kesting further discloses the method comprising: 
	selecting between matching the first road closure state with the second road closure state (see at least Para. [0056], lines 1-7, The validation step may alternatively or additionally involve aggregating segments to identify a navigable stretch including a plurality of navigable elements as being closed. For example, where first and second disconnected segments have been identified as closed, the method may comprise identifying one or more additional segments connecting the first and second segments as being closed) and 
	matching the second road closure state with the first road closure state based calculating a sum of respective closure scores for the second road segment and said all other incoming road segments (see at least Para. [0014], lines 30-35, It is therefore desirable to take into account multiple sources of closure information in order to reach a determination that a navigable element is potentially closed, so that a closure determination is based upon corroboration between at least an external closure report and probe data; and Para. [0113], lines 1-9, closed segments identified are subjected to a validation process. This involves using external closure reports once more. Where it is found that an closure report has been received in relation to a navigable stretch comprising at least a portion of one or more navigable segments of the network, (if appropriate after map matching), and which stretch overlaps the closure candidate segment, then the segment may be verified as closed, as there is a high degree of confidence that it is indeed closed).  
	Regarding Claim 7, the combination of Kesting, Clarysse, Gueziec and McGavran teaches the method of claim 1. Kesting further discloses wherein the inconsistency is based on determining that: 
	the roadway graph (see at least Para. [0108], lines 2-7, The electronic map (or mathematical graph, as it is sometimes known), in its simplest form, is effectively a database containing data representative of nodes, most commonly representative of road intersections, and lines between those nodes representing the roads between those intersections) indicates that the second road segment is [[an]] the outgoing road segment that … the first road segment (see at least Para. [0056], lines 1-9, The validation step may alternatively or additionally involve aggregating segments to identify a navigable stretch including a plurality of navigable elements as being closed. For example, where first and second disconnected segments have been identified as closed, the method may comprise identifying one or more additional segments connecting the first and second segments as being closed, since sometimes an intermediate segment may not have been determined as being closed); and  
	the first road closure state is closed (see at least Para. [0111], lines 1-3, In accordance with step 3 of the method, whenever a report is received indicating that a road element represented by a segment of the electronic map is closed);
	Kesting does not explicitly teach:
	…that flows from… and  
	the second road closure state is open.  
	However, in the same field of endeavor, Clarysse teaches:
	…that flows from… (see at least Para. [0029], lines 1-7, the steps vary depending on whether the associated feature is traffic direction, road geometry, or another associated feature. When the associated feature is traffic direction, the steps also vary depending on the type of reported discrepancy. In a first example, as shown in Figure 3, the unverified reporter reports the traffic direction (associated feature) of a real-life road segment is open only in a forward direction (reported discrepancy), but the digital map indicates the traffic direction of the road segment is open in both the forward direction and a reverse direction); and  
	the second road closure state is open (see at least Para. [0029], lines 7-10, To determine the validity of the reported discrepancy of the first example, which is open only in a forward direction, the probe data collected includes a count for each probe traveling in the forward direction on the real-life road segment). 
	Accordingly, it would have been obvious to one of ordinary skill in the art before the time of filing the invention to modify the computer-implemented method for resolving an inconsistency in road closure as data as taught in the combination of Kesting, Clarysse, Gueziec and McGavran and combine …that flows from…; and the second road closure state is open as taught by Clarysse. One of ordinary skill in the art would have been motivated to make this modification in order to convey the effectiveness of such navigation systems is inherently dependent upon the accuracy and completeness of its digital map data (see at least Para. [0003], lines 7-9). 
	Regarding Claim 8, the combination of Kesting, Clarysse, Gueziec and McGavran teaches the method of claim 1. Kesting further discloses wherein the inconsistency is based on determining that: 
	the roadway graph (see at least Para. [0108], lines 2-7, The electronic map (or mathematical graph, as it is sometimes known), in its simplest form, is effectively a database containing data representative of nodes, most commonly representative of road intersections, and lines between those nodes representing the roads between those intersections) indicates that the second road segment is [[an]] the outgoing road segment…the first road segment
	the second road closure state is closed (see at least Para. [0111], lines 1-3, In accordance with step 3 of the method, whenever a report is received indicating that a road element represented by a segment of the electronic map is closed); and  55Attorney Docket No.: P9054US00Patent 
	all other outgoing road segments flowing from the first road segment are closed (see at least Para. [0075], lines 3-11, an element or segment can be deemed to be open once again following a determination that the element or segment is potentially closed, whether or not the determination of potential closure was accurate. Thus, this may include cases in which the element was, in reality closed, and reopens, e.g. following a validated closure, or where the element is deemed to be open once again following an incorrect determination that it was potentially closed).
	Kesting does not explicitly teach:
	…that flows from…and
	the first road closure state is open.
	However, in the same field of endeavor, Clarysse teaches:
	… that flows from (see at least Para. [0029], lines 1-7, the steps vary depending on whether the associated feature is traffic direction, road geometry, or another associated feature. When the associated feature is traffic direction, the steps also vary depending on the type of reported discrepancy. In a first example, as shown in Figure 3, the unverified reporter reports the traffic direction (associated feature) of a real-life road segment is open only in a forward direction (reported discrepancy), but the digital map indicates the traffic direction of the road segment is open in both the forward direction and a reverse direction)… and
	the first road closure state is open (see at least Para. [0029], lines 7-10, To determine the validity of the reported discrepancy of the first example, which is open only in a forward direction, the probe data collected includes a count for each probe traveling in the forward direction on the real-life road segment).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the time of filing the invention to modify the computer-implemented method for resolving an inconsistency in road closure as data as taught in the combination of Kesting, Clarysse, Gueziec and McGavran and combine …that flows from…; and the first road closure state is open as taught by Clarysse. One of ordinary skill in the art would have been motivated to make this modification in order to convey the effectiveness of such navigation systems is inherently dependent upon the accuracy and completeness of its digital map data (see at least Para. [0003], lines 7-9). 
	Regarding Claim 9, the combination of Kesting, Clarysse, Gueziec and McGavran teaches the method of claim 8. Kesting further discloses the method comprising: 
	selecting between matching the first road closure state with the second road closure state (see at least Para. [0056], lines 1-7, The validation step may alternatively or additionally involve aggregating segments to identify a navigable stretch including a plurality of navigable elements as being closed. For example, where first and second disconnected segments have been identified as closed, the method may comprise identifying one or more additional segments connecting the first and second segments as being closed) or matching the second road closure state with the first road closure state based calculating a sum of respective closure scores for the second road segment and said all other outgoing road segments.  
	Regarding Claim 10, the combination of Kesting, Clarysse, Gueziec and McGavran teaches the method of claim 1. Kesting further discloses wherein first road segment includes a first plurality of road segments exhibiting the first closure state, or wherein the second road segment includes a second plurality of road segments exhibiting the second closure state (see at least Para. [0056], lines 6-7, identifying one or more additional segments connecting the first and second segments).
Regarding Claim 11, the claim(s) recites analogous limitations to claim(s) 1 above, and
is/are therefore rejected on the same premise. Kesting discloses an apparatus for resolving an inconsistency in road closure data (see at least Para. [0028], lines 1-4, Methods, apparatus and computer program products are provided in accordance with an example embodiment in order to automatically identify lane closures and/or road closures in real time or near real time; and Para. [0058], lines 8-14, the apparatus 10 may provide information/data related to the impact of lane closures to a computing entity 35 corresponding to a traffic management agency. Such information/data may be used to plan future lane closures for construction and/or other plannable lane closures to mitigate the impact on traffic in the vicinity of the lane closure) stored in a mapping platform comprising: (see at least Para. [0070], lines 12-17, the probe apparatus 20, computing entity 35, and/or apparatus 10 may be embodied in other types of computing devices, such as a server, a personal computer, a computer workstation, a laptop computer, a plurality of networked computing devices) 
	at least one processor (see at least Para. [0072], lines 2-3, a set of one or more processors configured, e.g. programmed, for doing); and 
	at least one memory including computer program code for one or more programs (see at least Para. [0090], lines 5-8, a computer program product comprising computer readable instructions adapted to carry out any or all of the method described herein when executed on suitable data processing means), the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to perform at least the following (see at least Para. [0072], lines 1-7, The means for carrying out any of the steps of the method may comprise a set of one or more processors configured, e.g. programmed, for doing so. A given step may be carried out using the same or a different set of processors to any other step. Any given step may be carried out using a combination of sets of processors. The system may further comprise data storage means, such as computer memory), process map data to generate a roadway graph (see at least Para. [0025], 4-6, The network is represented electronically by electronic map data. The electronic map data may be stored by or otherwise accessible by the server) representing a spatial relationship (see at least Para. [0024], lines 1-3, FIG. 5 is a flowchart illustrating operations performed, such as by the apparatus of FIG. 2A to identify spatial clusters within the probe information/data) between a first road segment and a second road segment (see at least Para. [0028], lines 13-17, Spatial clusters within the probe information/data may be identified based on analyzing the probe information/data. The number of spatial clusters identified may be compared to the number of spatial clusters that have historically been identified for the road segment), wherein the spatial relationship indicates that a first closure state of the first road segment cannot differ from a second closure state of the second road segment (see at least Para. [0056], lines 4-10, where first and second disconnected segments have been identified as closed, the method may comprise identifying one or more additional segments connecting the first and second segments as being closed, since sometimes an intermediate segment may not have been determined as being closed, e.g. due to an absence of closure reports and/or inadequacy in probe data coverage)…
	Regarding Claim 12, the claim(s) recites analogous limitations to claim(s) 2 above, and is/are therefore rejected on the same premise.
	Regarding Claim 13, the claim(s) recites analogous limitations to claim(s) 3 above, and is/are therefore rejected on the same premise.
	Regarding Claim 14, the claim(s) recites analogous limitations to claim(s) 4 above, and is/are therefore rejected on the same premise.
	Regarding Claim 15, the claim(s) recites analogous limitations to claim(s) 5 above, and is/are therefore rejected on the same premise.
	Regarding Claim 16, the claim(s) recites analogous limitations to claim(s) 1 and 11 above, and is/are therefore rejected on the same premise.
	Regarding Claim 17, the claim(s) recites analogous limitations to claim(s) 2 above, and is/are therefore rejected on the same premise.
	Regarding Claim 18, the claim(s) recites analogous limitations to claim(s) 3 above, and is/are therefore rejected on the same premise.
	Regarding Claim 19, the claim(s) recites analogous limitations to claim(s) 4 above, and is/are therefore rejected on the same premise.
	Regarding Claim 20, the claim(s) recites analogous limitations to claim(s) 5 above, and is/are therefore rejected on the same premise.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAKARI UNDERWOOD whose telephone number is (571)272-8462. The examiner can normally be reached M - F 8:00 TO 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy (GP) Pe can be reached on  (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.U./Examiner, Art Unit 3663                                                                                                                                                                                                        
/JAMES M MCPHERSON/Examiner, Art Unit 3663